           Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



ZURU, LLC,
228 Nevada Street
El Segundo, CA 90245-4210

                            Plaintiff,

v.                                                  Civil Action No.

U.S. ENVIRONMENTAL PROTECTION AGENCY
1200 Pennsylvania Avenue, N.W., Mail Code 1101A
Washington, DC 20460,

     and                                                   Civil Action

ANDREW R. WHEELER, in his official capacity as,
ADMINISTRATOR OF THE U.S. ENVIRONMENTAL                  COMPLAINT
PROTECTION AGENCY                                  FOR DECLARATORY AND
1200 Pennsylvania Avenue, N.W., Mail Code 1101A      INJUNCTIVE RELIEF
Washington, DC 20460,

                            Defendants.




                                          1
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 2 of 16




                                  COMPLAINT
                     FOR DECLARATORY AND INJUNCTIVE RELIEF


       Plaintiff Zuru, LLC (“Zuru”), by way of this Complaint against the U.S. Environmental

Protection Agency (“EPA”), and Andrew R. Wheeler, in his official capacity as Administrator,

U.S. Environmental Protection Agency (“Administrator”), hereby states and alleges as follows:

                                    NATURE OF THE ACTION

       1.      This action arises from the contention that a Zuru product, referred to as Bactive

Heavy Duty Cleaning Wipes, is a “pesticide” within the meaning of the Federal Insecticide,

Fungicide, and Rodenticide Act (“FIFRA”). It is not.

       2.      Contrary to law, Defendants have treated Zuru’s product as a “pesticide,” and

inappropriately stifled Zuru’s ability to import this valuable non-pesticidal cleaning product into

the United States as a result.

       3.      Thus, pursuant to the Administrative Procedure Act (“APA”), Zuru seeks

declaratory and injunctive relief to set aside final agency actions taken by Defendants contrary to

FIFRA and its implementing regulations. On June 30, 2020 and July 6, 2020, EPA directed U.S.

Customs and Border Protection (“CBP” or “Customs”) to bar Zuru from importing into the United

States two shipments (known in customs parlance as “entries”) containing nearly 300,000 retail

packages of Zuru’s household cleaning wipes, Bactive Heavy Duty Cleaning Wipes. EPA

arbitrarily and capriciously deemed this product a “pesticide,” requiring registration prior to

admission into the United States.

       4.      Zuru then spent the next month and a half trying to learn the basis for EPA’s actions.

In a letter and emails dated July 7, July 14 and July 19, 2020, Zuru’s counsel explained in detail

the reasons why the product does not fall within the definition of “pesticide” under FIFRA or its




                                                 2
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 3 of 16




implementing regulations. In short, the product is not labeled or advertised as a pesticide and

makes no claims about disinfecting. Under EPA regulations, the product is a “cleaning agent.”

Along with “bleach” and deodorizers,” EPA regulations provide expressly that registration is not

required for this kind of cleaning product.

       5.      On August 17, 2020, EPA responded with an expanded and post hoc rationalization

for its earlier orders denying entry of the product. Even if this post hoc rationalization were given

any weight, it too should be deemed arbitrary and capricious and otherwise not in accordance with

law.

       6.      Currently, Zuru’s two shipments of wipes are in storage, at Zuru’s own expense,

and Zuru must remove them from the United States by a September 6, 2020 deadline or suffer

financial penalty. Customs has refused to extend the September 6, 2020 deadline.

       7.      EPA’s arbitrary and capricious orders also have put in jeopardy Zuru’s ability to

import any additional Bactive Heavy Duty Cleaning Wipes into the United States. Zuru, therefore,

risks losing millions of dollars in sales on its basic household cleaning wipes that make no

disinfecting claims. EPA’s arbitrary and capricious orders also put in jeopardy Zuru’s relationship

with U.S. customers more broadly in connection with a whole host of products. EPA’s arbitrary

and capricious acts harm Zuru by unfairly calling into question Zuru’s relationship and reputation

with U.S. suppliers and its ability to import goods into the United States.

       8.      Therefore, pursuant to FIFRA and the APA, 7 U.S.C. § 136n(a) and 5 U.S.C.

§§ 702 and 706(2)(A), Zuru seeks declaratory and injunctive relief to hold unlawful and set aside

the arbitrary and capricious orders of EPA refusing admission of Bactive Heavy Duty Cleaning

Wipes into the United States even though they are not “pesticides” under the plain language of

FIFRA and its implementing regulations at 42 C.F.R. §§ 152.10 and 152.15. See Count I. Zuru




                                                 3
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 4 of 16




also seeks an order requiring EPA to inform Customs that its orders denying admission are

withdrawn or set aside, and therefore that Customs must both allow the Bactive Heavy Duty

Cleaning Wipes to remain in the United States and to allow additional shipments of Bactive Heavy

Duty Cleaning Wipes into the United States.

                                             PARTIES

       9.      Plaintiff Zuru is an Oregon Limited Liability Corporation with its principal place

of business located at 228 Nevada Street, El Segundo, CA 90245-4210.

       10.     Defendant EPA is headquartered at 1200 Pennsylvania Avenue, N.W., Washington,

DC 20460.

       11.     Defendant Andrew R. Wheeler, Administrator of EPA, in his official capacity, has

his office at 1200 Pennsylvania Avenue, N.W., Washington, DC 20460.

                                JURISDICTION AND VENUE

       12.     Jurisdiction over the parties and subject matter of this action is proper in this Court

pursuant to 7 U.S.C. § 136n (final action of the Administrator not committed to the discretion of

the Administrator by law), 28 U.S.C. § 1331 (actions arising under the laws of the United States),

28 U.S.C. § 1346 (civil action against the United States founded on an Act of Congress or

regulation of an executive agency), and 28 U.S.C. § 1361 (action to compel an officer of an agency

of the United States to perform his duty).

       13.     The decision challenged in this action is a final agency action of EPA.

       14.     There is an actionable and justiciable controversy between Zuru and Defendants

requiring resolution by this Court.

       15.     This Court has personal jurisdiction over Defendants EPA and Administrator of

EPA.




                                                 4
               Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 5 of 16




         16.    Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (e) and 5 U.S.C.

§ 703.

         17.    This Court may grant declaratory and injunctive relief pursuant to the

Administrative Procedure Act, 5 U.S.C. §§ 702 and 706, and under the Declaratory Judgment Act,

28 U.S.C. §§ 2201 and 2202.

                                           STANDING

         18.    Plaintiff Zuru has standing to bring this action under 5 U.S.C. § 702 as a person

aggrieved by agency action.

                                    STATEMENT OF FACTS

         19.    Zuru is an importer into the United States and a U.S. distributor of Bactive Heavy

Duty Cleaning Wipes.

         20.    A true and accurate copy of the artwork and labeling on the packaging of Bactive

Heavy Duty Cleaning Wipes are set forth in Exhibits 1 and 2 to this Complaint (“Compl. Ex. 1”

and “Compl. Ex. 2”). Complaint Exhibit 1 shows the labeling of all four sides of the package.

Complaint Exhibit 2 is a true and correct copy of images of the top and bottom of the package that

were sent to EPA per its request. These images are identical to the top and bottom of the package

shown in Exhibit 1.

         21.    Bactive Heavy Duty Cleaning Wipes are disposable, non-woven wet wipes for

general household cleaning, packaged 80 wipes to a retail dispensing soft package.

         22.    The ingredients in the Bactive Heavy Duty Cleaning wipes are water, glycerin,

chlorhexidine digluconate, benzalkonium chloride, didecyldimonium chloride, phenoxyethanol,

and aloe barbadensis leaf juice. See Compl. Exs. 1 and 2.




                                                  5
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 6 of 16




       23.     Bactive Heavy Duty Cleaning Wipes are marketed on their package labeling as

intended for use in heavy duty cleaning of nonporous surfaces to fight the presence of dirt, grease,

and common messes. See Compl. Exs. 1 and 2.

       24.     Bactive Heavy Duty Cleaning Wipes disclaim use on the person stating: “Do not

use as a baby wipe or for personal hygiene.” See Compl. Exs. 1 and 2.

       25.     The labeling on the packaging of the Bactive Heavy Duty Cleaning Wipes contains

no disinfectant or other pesticidal claims. See Compl. Exs. 1 and 2.

       26.     Zuru’s advertising of the Bactive Heavy Duty Cleaning Wipes contains no

disinfectant or other pesticidal claims.

       27.     Customs issued a binding tariff classification letter ruling, N311396, dated May 12,

2020, holding that Bactive Heavy Duty Cleaning Wipes are described as: “Organic surface-active

agents (other than soap); surface-active preparations, washing preparations (including auxiliary

washing preparations) and cleaning preparations, whether or not containing soap, other than those

of heading 3401: Preparations put up for retail sale: Other [than containing aromatic or modified

aromatic surface-active agent]” under subheading 3402.20.5100, of the Harmonized Tariff

Schedule      of      the      United      States.           See      N311396        available      at

https://rulings.cbp.gov/search?term=N311396&collection=ALL&sortBy=

RELEVANCE&pageSize=30&page=1, last visited August 12, 2020. Customs has different tariff

classifications for pesticides. Customs did not conclude that the tariff classification for pesticides

or disinfectants described under heading 3808 of the Harmonized Tariff Schedule of the United

States was applicable to the Bactive Heavy Duty Cleaning Wipes.

       28.     By entry for consumption number MFT-27290857, dated June 28, 2020, filed with

CBP at the Port of Salt Lake City, Utah, Zuru sought the admission into the commerce of the




                                                  6
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 7 of 16




United States of one shipping container, holding a quantity of 2381 cartons of Bactive Heavy Duty

Cleaning Wipes. Each carton contains 18 retail packages of wipes, and thus this entry contains a

total of 42,858 retail packages of Bactive Heavy Duty Cleaning Wipes. These packages are labeled

as shown in Exhibits 1 and 2.

       29.     On June 30, 2020, EPA Region 8 requested photo images for the product

packaging, and Zuru responded by providing the images of the packaging. See Compl. Ex. 2.

       30.     By letter to CBP at the Port of Salt Lake City, Utah, dated June 30, 2020, EPA

Region 8 refused the admission of entry MFT-27290857. See Compl. Ex. 3.

       31.     The sole basis for EPA’s refusal of admission of entry MFT-27290857 is that “[t]he

label for Bactive Heavy Duty Cleaning Wipes indicates that one of the active ingredients is

‘chlorhexidine digluconate’ a chemical that is the active ingredient in several EPA registered

disinfectants. Therefore, this product cannot be allowed entry into the United States.” Id.

       32.     EPA marked entry MFT-27290857 “Hold Intact,” “Refused,” and Re-Export” in

CBP’s Automated Commercial Environment (“ACE”) computer system. Id.

       33.     By entry for consumption number MFT-27290840, dated July 2, 2020, filed with

CBP at the Port of Salt Lake City, Utah, Zuru sought the admission into the commerce of the

United States of six shipping containers, holding a quantity of 14,286 cartons of Bactive Heavy

Duty Cleaning Wipes. Each carton contains 18 retail packages of wipes, and thus this entry

contains a total of 257,148 retail packages of Bactive Heavy Duty Cleaning Wipes. These

packages are labeled as shown in Exhibits 1 and 2.

       34.     By letter to CBP at the Port of Salt Lake City, Utah, dated July 6, 2020, EPA Region

8 refused the admission of entry MFT-27290840. See Compl. Ex. 4.




                                                7
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 8 of 16




       35.      The sole basis for EPA’s refusal of admission of entry MFT-27290840 is that “[t]he

label for Bactive Heavy Duty Cleaning Wipes indicates that one of the active ingredients is

‘chlorhexidine digluconate’ a chemical that is the active ingredient in several EPA registered

disinfectants. Therefore, this product cannot be allowed entry into the United States.” Id.

       36.      EPA marked entry MFT-27290840 “Hold Intact,” “Refused,” and Re-Export” in

CBP’s Automated Commercial Environment (“ACE”) computer system. Id.

       37.      EPA’s June 30, 2020 and July 6, 2020 letters are both final agency actions.

       38.      By letter dated July 7, 2020 to Mr. David Cobb, EPA Region 8’s Section Chief of

EPA’s Toxics Enforcement Unit, Office of Enforcement Compliance and Environmental Justice,

counsel for Zuru requested reconsideration of EPA’s refusal of admission. See Compl. Ex. 5.

       39.      Zuru’s counsel’s July 7, 2020 letter to EPA detailed the grounds for its request that

EPA reverse its determination, explaining that (1) the cleaning wipes are not a “pesticide,” but

rather are produced and distributed as a “cleaning agent,” a substance containing a mixture of

liquid ingredients, for which no pesticidal claims are made, so that the product is expressly

excluded from the definition of a “pesticide,” just like bleaches and deodorizers, under the terms

of 40 C.F.R § 152.10, and (2) the mere presence in the product of a chemical registered as a

pesticide does not bring the product within the definition of a pesticide, because the product has a

significant commercially valuable use other than for a pesticidal purpose, pursuant to 40 C.F.R.

§ 152.15. Id.

       40.      EPA is authorized to request that CBP demand redelivery and exportation of

pesticides refused admission by EPA if the goods are, in fact, pesticides. See 7 U.S.C. § 1360(c)(1)

and Notice of Arrival for Importations of Pesticides and Pesticide Devices, 81 Fed. Reg. 67140,

67141 (September 30, 2016).




                                                  8
               Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 9 of 16




         41.    On July 13 and 14, 2020, based on EPA’s two orders refusing admission, CBP

issued Notices to Redeliver ordering Zuru to export the two entries (i.e., shipments) of Bactive

Heavy Duty Cleaning Wipes out of the United States within 30 days from the date of the Notices.

See Compl. Exs. 6 and 7.

         42.    In response to a request for extension of time from Zuru, on August 7, 2020, CBP

reissued its Notices to Redeliver, in order to extend the deadline for Zuru to export the two entries

(shipments) of Bactive Heavy Duty Cleaning Wipes until September 6, 2020. See Compl. Exs. 8

and 9.

         43.    In letters to CBP dated August 7, 2020, EPA Region 8 restated its June 30, 2020

and July 6, 2020 decisions to refuse admission of the Bactive Heavy Duty Cleaning Wipes in

entries MFT-27290840 and MFT-27290857. See Compl. Exs. 10 and 11.

         44.    On August 17, 2020, EPA responded to Zuru’s counsel’s letter of July 7, 2020 with

new and post hoc rationalizations for its orders denying admission of Zuru’s two entries

(shipments) of Bactive Heavy Duty Cleaning Wipes. Compl. Ex. 12.

         45.    Such post hoc rationalizations are entitled to no weight.

         46.    In any event, the Zuru product known as Bactive Heavy Duty Cleaning Wipes is

not a “pesticide” pursuant to the definition in FIFRA or its implementing regulations.

         47.    FIFRA defines “pesticide” as a “substance or mixture of substances intended for

preventing, destroying, repelling or mitigating any pest.” FIFRA § 2(u); 7 U.S.C. 136(u).

         48.    EPA’s regulation implementing FIFRA, 40 C.F.R. § 152.10, which is the best

evidence of its contents, excludes certain types of products, including “cleaning agents,” from the

definition of “pesticide,” “unless a pesticidal claim is made on their labeling or in connection with

their sale and distribution.” Section 152.10 provides:




                                                 9
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 10 of 16




       A product that is not intended to prevent, destroy, repel, or mitigate a pest, or to
       defoliate, desiccate or regulate the growth of plants, is not considered to be a
       pesticide. The following types of products or articles are not considered to be
       pesticides unless a pesticidal claim is made on their labeling or in connection with
       their sale and distribution:

               (a)     Deodorizers, bleaches, and cleaning agents;

               (b)     Products not containing toxicants, intended only to attract
               pests for survey or detection purposes, and labeled accordingly;

               (c)    Products that are intended to exclude pests only by
               providing a physical barrier against pest access, and which contain
               no toxicants, such as certain pruning paints to trees.

Emphasis added.

       49.     EPA’s regulation implementing FIFRA, 40 C.F.R. § 152.15(b), which is the best

evidence of its contents, provides that “a substance is considered to be intended for a pesticidal

purpose” if “the substance consists of or contains one or more active ingredients and has no

significant commercially valuable use as distributed or sold other than (1) use for pesticidal

purpose (by itself or in combination with any other substance), (2) use for manufacture of a

pesticide ….” Emphasis added. Section 152.15(b) provides:

       No person may distribute or sell any pesticide product that is not registered under
       the Act, except as provided in §§ 152.20, 152.25, and 152.30. A pesticide is any
       substance (or mixture of substances) intended for a pesticidal purpose, i.e., use for
       the purpose of preventing, destroying, repelling, or mitigating any pest or use as a
       plant regulator, defoliant, or desiccant. A substance is considered to be intended
       for a pesticidal purpose, and thus to be a pesticide requiring registration, if:

                               *               *                       *

               (b)     The substance consists of or contains one or more active
               ingredients and has no significant commercially valuable use as
               distributed or sold other than (1) use for pesticidal purpose (by itself
               or in combination with any other substance), (2) use for manufacture
               of a pesticide; or

                               *               *                       *




                                                   10
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 11 of 16




Emphasis added.

       50.      Bactive Heavy Duty Cleaning Wipes are not pesticides.

       51.      The labeling for the Bactive Heavy Duty Cleaning Wipes contains no pesticidal

claims. See Compl. Exs. 1 and 2.

       52.      More specifically, the labeling makes no claim that the Bactive Heavy Duty

Cleaning Wipes or the ingredients in the Wipes are for use in preventing, destroying, repelling, or

mitigating any pest. See id.

       53.      The labeling for Bactive Heavy Duty Cleaning Wipes contains no claim that the

product or any ingredient in the product disinfects. See id.

       54.      Bactive Heavy Duty Cleaning Wipes are not a pesticide just because they are made

in wipe form.

       55.      The Bactive Heavy Duty Cleaning Wipes list “ingredients,” none of which are

identified as “active ingredients.” See id.

       56.      The fact that Bactive Heavy Duty Cleaning Wipes contain the ingredient

chlorhexidine digluconate does not make Bactive Heavy Duty Cleaning Wipes a pesticide.

       57.      Bactive Heavy Duty Cleaning Wipes have commercially valuable use other than

for a pesticidal purpose.

       58.      Bactive Heavy Duty Cleaning Wipes have commercially valuable use to remove

grease and dirt from nonporous surfaces.

       59.      Considered by itself, chlorhexidine digluconate, an ingredient in the Bactive Heavy

Duty Cleaning Wipes, has commercially valuable non-pesticidal use in its own right. Zuru is

informed and understands that chlorhexidine digluconate contributes degreaser and detergent

qualities to the wipes, and acts as a preservative in the wipes. Zuru has confirmed that EPA’s




                                                11
               Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 12 of 16




Chemical and Products Categories (CPCat) database includes chlorhexidine digluconate in the

“cleaning/washing”       use   category     (CPCat     cassette).       https://actor.epa.gov/cpcat/faces/

chemicalUse.xhtml?casrn=18472-51-0, last visited August 10, 2020. The preservative properties

of chlorhexidine digluconate are similarly well-documented. See Willis, L. (1993) Final Report

on    the      Safety   Assessment     of      Chlorhexidine/chlorhexidine       diacetate/chlorhexidine

dihydrochloride/chlorhexidine digluconate. Journal of the American College of Toxicology, 12(3),

201-223. https://journals.sagepub.com/doi/pdf/10.3109/10915819309140642, last visited August

10, 2020, and Andersen, F. A. (2011) Annual review of cosmetic ingredient safety assessments:

2007-2010.         International     journal      of      toxicology,       30(5_suppl),       73S-127S.

https://journals.sagepub.com/doi/pdf/10.1177/1091581811412618, last visited August 10, 2020.

        60.      In sum, the product known as Bactive Heavy Duty Cleaning Wipes is for the

purpose of cleaning, not mitigating a pest or disinfecting. The chemicals in the product are present

for non-pesticidal purposes and contribute preservative, degreaser, and detergent properties. For

this reason, the Bactive Heavy Duty Cleaning Wipes have commercial value other than for use as

a pesticide.

        61.      Accordingly, in this case, the basis for EPA’s denial of admission of the Bactive

Heavy Duty Cleaning Wipes is contrary to FIFRA and EPA’s regulations implementing FIFRA.

        62.      Zuru has incurred approximately $75,000 in storage costs and related expenses as

a result of EPA’s refusal of admission.

        63.      Zuru will incur additional costs if it has to export all or part of the two entries

(shipments) of Bactive Heavy Duty Cleaning Wipes from the United States back to China.

        64.      Zuru has suffered damage to its reputation as a reliable supplier as a result of EPA’s

refusal of admission of the Bactive Heavy Duty Cleaning Wipes.




                                                     12
              Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 13 of 16




        65.     Zuru has suffered damage to its reputation as a reliable customer to its supplier of

Bactive Heavy Duty Cleaning Wipes.

        66.     There are no administrative remedies that Zuru is required to exhaust prior to

making this claim. There is no administrative process that Zuru can invoke to review the final

agency decisions of EPA at issue.

                                             COUNT I
                         Violation of the Administrative Procedure Act

        67.     Paragraphs 1 through 66 of this Complaint are incorporated by reference, and

alleged, as though fully stated herein.

        68.     EPA’s denials of entry of Bactive Heavy Duty Cleaning Wipes into the United

States are arbitrary and capricious and otherwise not in accordance with law in violation of 5

U.S.C. § 706(2)(A) because Bactive Heavy Duty Cleaning Wipes are not pesticides as defined by

FIFRA or its implementing regulations.

        69.     EPA’s denials are “otherwise not in accordance with” FIFRA § 2(u); 7 U.S.C.

136(u) and 40 C.F.R. §§ 152.10 and 152.15(b) and thus contrary to law.

        70.     Specifically, EPA’s conclusion that Bactive Heavy Duty Cleaning Wipes are a

pesticide because they contain an active ingredient “chlorhexidine digluconate” is arbitrary and

capricious and contrary to law.

        71.     EPA stated no other basis for its orders in its final orders denying entry.

        72.     Post hoc rationalizations are entitled to no weight. Thus, the August 17, 2020 letter

cannot justify EPA’s erroneous determinations in its June 30, 2020 and July 6, 2020 orders after

the fact.




                                                 13
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 14 of 16




       73.     Even if the post hoc rationalization is given any weight, the conclusions and

reasoning in EPA’s August 17, 2020 letter that Bactive Heavy Duty Cleaning Wipes are pesticides

are also arbitrary and capricious and otherwise not in accordance with law in violation of the APA.

       74.     Accordingly, EPA’s decisions to deny entry of the two entries (shipments) of

Bactive Heavy Duty Cleaning Wipes (MFT-27290857 and MFT-27290840) are arbitrary and

capricious and otherwise not in accordance with law.

                                     PRAYER FOR RELIEF

WHEREFORE, Zuru respectfully requests that this Court enter judgment in its favor, and this

Court enter an Order as follows:

       A.      Declaring EPA’s orders (i.e., EPA’s June 30, 2020 order, July 6, 2020 order, and

August 7, 2020 restated orders) (1) denying admission of Bactive Heavy Duty Cleaning Wipes

into the United States and (2) requiring Zuru to either export Bactive Heavy Duty Cleaning Wipes

or register the product as a pesticide for their admission into the United States, to be arbitrary,

capricious and otherwise not in accordance with law in violation of 5 U.S.C. § 706(2)(A);

       B.      Declaring EPA’s orders (i.e., EPA’s June 30, 2020 order, July 6, 2020 order, and

August 7, 2020 restated orders) (1) denying admission of Bactive Heavy Duty Cleaning Wipes

into the United States and (2) requiring Zuru to either export Bactive Heavy Duty Cleaning Wipes

or register the product as a pesticide for their admission into the United States, to have been issued

ultra vires by EPA and/or in violation of the requirements of FIFRA and 5 U.S.C. § 706(2);

       C.      Setting aside EPA’s orders (i.e., EPA’s June 30, 2020 order, July 6, 2020 order, and

August 7, 2020 restated orders) (1) denying admission of Bactive Heavy Duty Cleaning Wipes

into the United States and (2) requiring Zuru to either export Bactive Heavy Duty Cleaning Wipes




                                                 14
             Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 15 of 16




or register the product as a pesticide for their admission into the United States, in accordance with

5 U.S.C. § 706(2)(A);

       D.      Declaring that EPA’s August 17, 2020 letter is a post hoc rationalization entitled to

no weight;

       E.      Enjoining Defendants from enforcing EPA’s orders (i.e., EPA’s June 30, 2020

order, July 6, 2020 order, and August 7, 2020 restated orders) and requiring Defendants to

withdraw EPA’s orders denying admission of Bactive Heavy Duty Cleaning Wipes into the United

States (i.e., EPA’s June 30, 2020 order, July 6, 2020 order, and August 7, 2020 restated orders);

       F.      Requiring Defendants to notify CBP either that EPA is withdrawing its orders

denying admission of Bactive Heavy Duty Cleaning Wipes into the United States (i.e., EPA’s June

30, 2020 order, July 6, 2020 order, and August 7, 2020 restated orders) or that the Court has set

them aside, and thus EPA is no longer requesting that CBP seek exportation of the Bactive Heavy

Duty Cleaning Wipes in the two entries at issue (MFT-27290857 and MFT-27290840);

       G.      Declaring that CBP’s Notices to Redeliver related to the two shipments at issue

(MFT-27290857 and MFT-27290840), which implement EPA’s orders described above, are void;

       H.      Staying the September 6, 2020 exportation deadline, which was directed by

Defendants and implemented by Customs following Defendants’ orders, pending resolution of this

lawsuit;

       I.      If Defendants and/or Customs, at Defendants’ direction, have forced Zuru to export

the Bactive Heavy Duty Cleaning Wipes in the two entries at issue (MFT-27290857 and MFT-

27290840) prior to adjudication of this lawsuit, holding and declaring that Defendants acts as to

the two entries were arbitrary and capricious, unlawful, and otherwise not in accordance with law;




                                                 15
               Case 1:20-cv-02433 Document 1 Filed 08/31/20 Page 16 of 16




         J.       Enjoining Defendants from requiring Bactive Heavy Duty Cleaning Wipes to be

registered as a “pesticide”;

         K.       Enjoining Defendants from denying entry of Bactive Heavy Duty Cleaning Wipes

into the United States, and

         L.       Providing Plaintiff with such other relief as this Court may deem just.

                                                Respectfully submitted,

                                                COUNSEL FOR PLAINTIFF ZURU, LLC

                                                By: /s/ Christina M. Carroll
                                                Christina M. Carroll, Esq. (D.C. Bar No. 473337)
                                                DENTONS US LLP
                                                1900 K Street, N.W.
                                                Washington, DC 20006
                                                (202) 496-7212
                                                christina.carroll@dentons.com

                                                Stanley W. Landfair, Esq. (D.C. Bar No. 377083)
                                                Application for D.D.C. Membership Pending
                                                DENTONS US LLP
                                                One Market Plaza
                                                San Francisco, CA 94105
                                                (415) 267-4170
                                                stan.landfair@dentons.com

                                                CO-COUNSEL FOR PLAINTIFF ZURU, LLC:

                                                Michael K. Tomenga, Esq. (D.C. Bar No. 257006)
                                                NEVILLE PETERSON LLP
                                                1400 16th Street, N.W., Suite 350
                                                Washington, DC 20036-2227
                                                (202) 776-1148
                                                mtomenga@npwdc.com



Dated:        August 31, 2020




                                                   16
